Frankum, Judge.
1. Where an indictment for burglary charges that the breaking and entering of a storehouse was done with the intent of committing a larceny, and the larceny of goods of the value of more than $50 is particularly set out, two felonious offenses are charged, to wit, burglary and larceny *280from the house, and there may be a conviction of the accused of .larceny from the house. Code §§ 26-2401, 26-2630; Williams v. State, 60 Ga. 88 (2); Polite v. State, 78 Ga. 347 (1); Ray v. State, 121 Ga. 189 (48 SE 903); Cannon v. State, 125 Ga. 785, 787 (54 SE 692); Thomas v. State, 18 Ga. App. 101 (3) (88 SE 917); Butts v. State, 26 Ga. App. 40 (1) (105 SE 372). The conviction of the defendant of larceny from the house was authorized by the evidence.
Decided September 4, 1963.
Stow &. Andrews, Robert E. Andrews, for plaintiff in error.
Jess H. Watson, Solicitor General, contra.
2. The part of the charge of the court attacked by the defendant in the special ground of his motion for a new trial was not abstractly incorrect, and the judge did not in so charging direct the jury to find the defendant guilty of any offense. Therefore, this ground of the motion is without merit.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.